DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,791,146 to Dungner.
Regarding claim 1, Dungner discloses an exhaust gas recirculation system, comprising: 
a first turbocharger (9, fig. 1), and 
a second turbocharger (10, fig. 1), 
wherein a turbine (4, fig. 1) of the first turbocharger and a turbine (6, fig. 1) of the second turbocharger are connected in series to an exhaust manifold (3, fig. 1) of an engine (fig. 1), an outlet of the turbine of the second turbocharger is connected to an exhaust pipe (fig. 1), an inlet of a compressor (5, fig. 1) of the first turbocharger is connected to an intake pipe (41, fig. 1), an outlet of the compressor of the first turbocharger is in communication with an intake 

Regarding claim 2, Dungner discloses the exhaust gas recirculation system according to claim 1, wherein a pipeline between the turbine of the first turbocharger and the turbine of the second turbocharger is in communication with the exhaust pipe through a bypass pipe (16, fig. 1), and an exhaust gas control valve (15, fig. 1) is provided on the bypass pipe.

Regarding claim 3, Dungner discloses the exhaust gas recirculation system according to claim 1, wherein the inlet of the second turbocharger is in communication with the exhaust pipe through a second EGR intake pipe (Col. 5, lines 25-27; the exhaust gases may be taken from any point whatsoever in the exhaust system, i.e. they may also be taken after the supercharger turbine 4, after the supercharger 4 is the inlet of second turbine).

Regarding claim 6, Dungner discloses the exhaust gas recirculation system according to claim 1, wherein an EGR cooler is provided on at least one of the first EGR intake pipe (12, fig. 1), the second EGR intake pipe, or the EGR exhaust pipe (12, fig. 1).

Regarding claim 7, Dungner discloses the exhaust gas recirculation system according to claim 6, wherein the outlet of the compressor of the first turbocharger is in communication with the intake manifold through an intercooler (11, fig. 1), and the EGR exhaust pipe and the intake manifold are connected downstream of the intercooler in an intake direction (fig. 1).

Regarding claim 8, Dungner discloses the exhaust gas recirculation system according to claim 1, wherein the outlet of the compressor of the first turbocharger is communicated with the intake manifold through an intercooler (11, fig. 1), and the EGR exhaust pipe and the intake manifold are connected upstream of the intercooler in an intake direction (col. 5, lines 29-31; the returned gas flow may in principle be correspondingly led to any point whatsoever in the inlet system of the engine which would include upstream of the intercooler).

Regarding claim 10, Dungner discloses an engine, comprising the exhaust gas recirculation system according to claim 1 (see rejection of claim 1 above).

Regarding claim 11, Dungner discloses the exhaust gas recirculation system according to claim 2, wherein the inlet of the second turbocharger is in communication with the exhaust pipe through a second EGR intake pipe (Col. 5, lines 25-27; the exhaust gases may be taken from any point whatsoever in the exhaust system, i.e. they may also be taken after the supercharger turbine 4, after the supercharger 4 is the inlet of second turbine).

Regarding claim 12, Dungner discloses the exhaust gas recirculation system according to claim 2, wherein an EGR cooler is provided on at least one of the first EGR intake pipe (12, fig. 1), the second EGR intake pipe, or the EGR exhaust pipe (12, fig. 1).

Regarding claim 15, Dungner discloses the exhaust gas recirculation system according to claim 2, wherein the outlet of the compressor of the first turbocharger is in communication with the intake manifold through an intercooler (11, fig. 1), and the EGR exhaust pipe and the intake 

Regarding claim 17, Dungner discloses the exhaust gas recirculation system according to claim 5, wherein the outlet of the compressor of the first turbocharger is in communication with the intake manifold through an intercooler (11, fig. 1), and the EGR exhaust pipe and the intake manifold are connected upstream of the intercooler in an intake direction (col. 5, lines 29-31; the returned gas flow may in principle be correspondingly led to any point whatsoever in the inlet system of the engine which would include upstream of the intercooler).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4-5, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dungner as applied to claim 3 above, and further in view of US 2018/0119589 to Chandler et al (Chandler).
Regarding claim 4, Dungner discloses the exhaust gas recirculation system according to claim 3, wherein a catalyst (13, fig. 1) is provided on at least one of the first EGR intake pipe and the second EGR intake pipe but does not explicitly disclose that the catalyst is an EGR filter.
However, use of catalytic filters to clear exhaust gas is well known in the art. Chandler discloses a catalytic filter ([46]-[47]; abstract).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use the catalytic filter of Chandler as the catalytic converter (13, fig. 1 of Dungner) so as to provide an effective method of remediating engine exhaust streams ([1]; Chandler).

Regarding claim 5, Dungner discloses the exhaust gas recirculation system according to claim 3, wherein a catalyst (13’, fig. 1 )is provided on the EGR exhaust pipe but does not explicitly disclose that the catalyst is an EGR filter.
However, use of catalytic filters to clear exhaust gas is well known in the art. Chandler discloses a catalytic filter ([46]-[47]; abstract).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use the catalytic filter of Chandler as the 

Regarding claim 13, Dungner combined with Chandler discloses the exhaust gas recirculation system according to claim 4, wherein an EGR cooler (12, fig. 1)is provided on at least one of the first EGR intake pipe (12, fig. 1), the second EGR intake pipe, or the EGR exhaust pipe (12, fig. 1).

Regarding claim 14, Dungner combined with Chandler discloses the exhaust gas recirculation system according to claim 5, wherein an EGR cooler (12, fig. 1) is provided on at least one of the first EGR intake pipe, the second EGR intake pipe, or the EGR exhaust pipe.

Regarding claim 16, Dungner combined with Chandler discloses the exhaust gas recirculation system according to claim 4, wherein the outlet of the compressor of the first turbocharger is communicated with the intake manifold through an intercooler (11, fig. 1), and the EGR exhaust pipe and the intake manifold are connected upstream of the intercooler in an intake direction col. 5, lines 29-31; the returned gas flow may in principle be correspondingly led to any point whatsoever in the inlet system of the engine which would include upstream of the intercooler).

Claims 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dungner as applied to claims 1, and 2 above, respectively, and further in view of US 6,237,335 to Lonnqvist.


However, Lonnqvist discloses an EGR valve on EGR intake pipe (17, fig. 1) and on EGR exhaust pipe (at 16, fig. 1)
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add the EGR valve on EGR intake exhaust pipe as disclosed by Lonnqvist so as to control the second partial exhaust gas flow 22 through the EGR compressor 7 (col. 3, lines 54-55).

Regarding claim 18, Dungner discloses the exhaust gas recirculation system according to claim 2, wherein an EGR valve (17, fig. 1) is provided on EGR intake pipe, but does not explicitly disclose an EGR valve is provided on the EGR exhaust pipe.
However, Lonnqvist discloses an EGR valve on EGR intake pipe (17, fig. 1) and on EGR exhaust pipe (at 16, fig. 1)
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add the EGR valve on EGR intake exhaust pipe as disclosed by Lonnqvist so as to control the second partial exhaust gas flow 22 through the EGR compressor 7 (col. 3, lines 54-55).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dungner combined with Chandler as applied to claim 4, and 5 above, respectively, and further in view of Lonnqvist.

However, Lonnqvist discloses an EGR valve on EGR intake pipe (17, fig. 1) and on EGR exhaust pipe (at 16, fig. 1)
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add the EGR valve on EGR intake exhaust pipe as disclosed by Lonnqvist so as to control the second partial exhaust gas flow 22 through the EGR compressor 7 (col. 3, lines 54-55).

Regarding claim 20, Dungner combined with Chandler discloses the exhaust gas recirculation system according to claim 5, wherein an EGR valve (17, fig. 1) is provided on EGR intake pipe, but does not explicitly disclose an EGR valve is provided on the EGR exhaust pipe.
However, Lonnqvist discloses an EGR valve on EGR intake pipe (17, fig. 1) and on EGR exhaust pipe (at 16, fig. 1)
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add the EGR valve on EGR intake exhaust pipe as disclosed by Lonnqvist so as to control the second partial exhaust gas flow 22 through the EGR compressor 7 (col. 3, lines 54-55).

Conclusion

US 5,794,445 to Dungner
US 2005/0056017 to Sisken et al.
Both references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746